The case presented by the facts is plainly one of a latent ambiguity arising from the misdescription of the name of a legatee; hence the evidence taken at the trial was properly received to remove the ambiguity. Indeed, it is familiar law, and sustained by nearly all the authorities, that a misnomer or misdescription of the legatee or devisee will not invalidate the provision or defeat the testator's intention, if, either from the will itself or evidence dehors the will, the object of the testator's bounty can be ascertained; nor is there any principle better settled than that a latent ambiguity in any written instrument is open to explanation and removal by parol evidence. The decisions in other jurisdictions involving these general principles are too numerous for citation; and for recent confirmatory decisions in this state, see Society v. Hatch, 48 N.H. 393, 397, Bartlett v. Remington, 59 N.H. 364, 365, and Tilton v. Society, 60 N.H. 377-384.
The order made at the trial term is affirmed.
Exceptions overruled.
STANLEY, J., did not sit; the others concurred.